Citation Nr: 1000616	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange and asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In June 2005, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconferenced Board hearing.  A 
copy of the transcript is of record.

In December 2005 and April 2007, the claim was remanded for 
further development.  The claim is again before the Board for 
appellate review.

At his June 2005 hearing, the Veteran appears to have raised 
the issues of entitlement to service connection for a dental 
disorder secondary to sinusitis and entitlement to service 
connection for a urinary disorder, claimed as a residual of 
an appendectomy.  These matters were referred to the RO for 
appropriate action in December 2005 and April 2007 remands.  
Over the prior four years both the Appeals Management Center 
and the RO have failed to act on these referrals.  Hence, 
these matters are once again referred to the RO for immediate 
action.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, claimed as 
secondary to Agent Orange and asbestos exposure, is not 
etiologically related to service.




CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in pre-rating 
correspondence dated in July 2002 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  VA informed the Veteran of how disability 
evaluations and effective dates are assigned in August 2006.  
The claim was readjudicated in October 2006 and August 2009.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, to include providing a VA examination.  
The Veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim by presenting 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Thus, the Board 
may address the merits of this appeal.  See 38 C.F.R. § 
3.159(c).

Analysis

The Veteran seeks entitlement to service connection for 
diabetes mellitus, type II, secondary to exposure to Agent 
Orange and asbestos.  The Board has reviewed all the evidence 
in the Veteran's claims file, which includes his written 
contentions and medical records.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claim file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

The Veteran contends that he developed diabetes mellitus, 
type II, after service.  He asserts that his disability 
resulted from his exposure to Agent Orange, during his 
service in the Tonkin Gulf.  He also argues that he was 
exposed to asbestos aboard the USS Terrebonne Parish.  

Service connection for specific diseases, including diabetes 
mellitus, type II, may be presumed if a veteran served on the 
land mass of the Republic of Vietnam during the Vietnam War.  
38 U.S.C.A. § 1116 (West 2002);  38 C.F.R. §§ 3.307, 
3.309(e).  Moreover, Veterans who served on active duty on 
the land mass of the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975 shall 
be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  

Personnel records show that the Veteran served on the USS 
Enterprise from August 1968 to July 1970.  There is no 
evidence that the USS Enterprise ever came to port or had 
members disembark on the shore of Vietnam.  The Veteran does 
not contend that he ever served on land in Vietnam, and he 
specifically denied in-country service at his hearing.  See 
May 2002 statement (noting, "I was stationed on the USS 
Enterprise in the waters of [the Republic of Vietnam] near 
[the] Gulf [of] [T]onkin.  I am claiming exposure to Agent 
Orange[, and] I was exposed to asbestos aboard [the] USS 
Terriabone [sic] Parish"); Board hearing transcript, p. 18.  
As the Veteran did not serve on the land mass of the Republic 
of Vietnam, he is not entitled to the presumption that he was 
exposed to a herbicide agent during service.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  There is no competent 
evidence showing that the Veteran was exposed to Agent 
Orange, and the National Personnel Records Center has no 
record of the Veteran's exposure to herbicides to include 
following the January 1969 explosion on the deck of the 
Enterprise.  

In June 2007, the Naval Historical Center reported that they 
could not locate any documentation that the Enterprise used 
or transported herbicides while serving in the Vietnam War.  
In June 2009, the Navy Judge Advocate General reported that 
they could find no report documenting that sailors or Marines 
on board the Enterprise were exposed to herbicides while 
serving on board that ship or as a result of a January 1969 
explosion.

Regarding asbestos exposure, the record is silent as to any 
evidence indicating that the Veteran was exposed to asbestos 
in service.  VA does not recognize diabetes mellitus, type II 
to be a disability related to asbestos exposure.  See 
Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 9. "Service Connection for 
Disabilities Resulting from Exposure to Asbestos" (Inhaling 
asbestos fibers can cause fibrosis, tumors, pleural 
effusions, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, interstitial pulmonary fibrosis (asbestosis), cancers 
of the larynx, cancers of the pharynx, and cancers of the 
urogenital system (except the prostate)); see also VAOPGCPREC 
4- 00 (Apr. 13, 2000), summary available at 65 Fed. Reg. 
33,422- 02 (2000).  The record also contains no competent 
nexus evidence between diabetes mellitus, type II and 
asbestos exposure.  Thus, there is no competent or 
corroborative evidence that asbestos exposure caused the 
Veteran's diabetes mellitus, type II.

The Board further finds that the Veteran's diabetes mellitus, 
type II, is not etiologically related to service.  In this 
regard, the Veteran was diagnosed with diabetes mellitus, 
type II, in 2002.  See April 2002 diagnosis by Dr. J.O.W.  
The Board finds that this qualifies as a current disability.  
The Board finds, however, that the Veteran has not shown an 
etiological relationship between diabetes mellitus, type II, 
and his active duty service.  The Veteran service treatment 
records do not show elevated blood sugar readings, and the 
appellant concedes that he was not diagnosed with diabetes 
mellitus, type II, until 2002.  See Board hearing transcript, 
p. 17.  This diagnosis occurred 13 years after separation 
from service.  While not a dispositive factor, a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The record does not contain any competent medical evidence 
linking diabetes mellitus, type II, to his service.  At a VA 
examination in March 2006, the examining physician opined 
that it was less likely than not that the Veteran's diabetes 
mellitus, type II was related to his military service.  He 
explained that there was no indication of any elevated blood 
sugar in the military, and the Veteran was not diagnosed with 
diabetes until years following service, indicating no nexus 
between his disability and service.  Without a competent 
nexus opinion, the claim of entitlement to service connection 
for diabetes mellitus, type II, to include based on herbicide 
and asbestos exposure, is denied.

While the Veteran contends that his diabetes mellitus, type 
II, is related to his period of active duty and Agent Orange 
exposure, his statements do not constitute competent evidence 
of a medical nexus opinion.  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status will not always 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange and asbestos 
exposure, is denied.


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


